Matter of Mid City Elec. Corp. v Metropolitan Transp. Auth. (2017 NY Slip Op 01828)





Matter of Mid City Elec. Corp. v Metropolitan Transp. Auth.


2017 NY Slip Op 01828


Decided on March 15, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2017

Sweeny, J.P., Renwick, Mazzarelli, Manzanet-Daniels, JJ.


3402 100572/16

[*1]In re Mid City Electrical Corp., Petitioner-Appellant,
vMetropolitan Transportation Authority et al., Respondents-Respondents.


Peckar & Abramson, P.C., New York (Charles E. Williams, III of counsel), for appellant.
Helene Fromm, New York (Mary Fisher Bernet of counsel), for Metropolitan Transportation Authority and Thomas F. Prendergast, respondents.
Sajaa Ahmed, New York, for Port Authority of New York and New Jersey and Patrick J. Foye, respondents.
Eric T. Schneiderman, Attorney General, New York (David Lawrence III of counsel), for New York State Department of Transportation and Matthew J. Driscoll, respondents.
David J. State, Buffalo, for Niagara Frontier Transportation Authority and Kimberley A. Minkel, respondents.

Order and judgment (one paper), Supreme Court, New York County (Manuel J. Mendez, J.), entered June 24, 2016, denying the petition to annul a determination of the New York State Unified Certification Program, dated February 12, 2016, which removed petitioner's Disadvantaged Business Enterprise certification, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Contrary to its contention, petitioner was afforded due process (see Matter of Beck-Nichols v Bianco, 20 NY3d 540, 559 [2013]; see also Matter of Daxor Corp. v State of N.Y. Dept. of Health, 90 NY2d 89, 98 [1997], cert denied 523 U.S. 1074 [1998]). Thus, it cannot avoid the consequences of its failure to exhaust its administrative remedies (see Watergate II Apts. v Buffalo Sewer Auth., 46 NY2d 52, 57 [1978]; see 49 CFR 26.87[g]; 26.89).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 15, 2017
CLERK